DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 11-20, in the reply filed on 14 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement filed 27 April 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al (PG-PUB US 2010/0260644) in view of Chiattello et al (PG-PUB US 2018/0027809).
Regarding claim 11, Day et al disclose an air purifying apparatus having photocatalyst (ABSTRACT). The apparatus comprises 
(1) a photocatalytic element 7 having a filter medium and disposed in the housing intersecting the flow path (i.e. a filter assembly Figure 1, paragraph [0087]) wherein the photocatalytic element 17 comprises 
(i) a substrate comprising fiber, wool, or metal foam (paragraph [0088]);
(ii) photocatalytic material on the substrate (paragraphs [0088], [0103] & [0113]); and
 (2) a photocatalyst-activating light source 5 in the housing (i.e. a photo source, Figure 1, paragraph [0087]);
It should be noted that wavelength is not a structural limitation, hence not further limiting the apparatus claim.
Day teaches that the photocatalyst may be microcrystalline TiO2 (paragraph [0113]) and it is desirable to minimize particle size in order to maximize photocatalytic activity of TiO2 (paragraph [0004]), but Day does not teach the photocatalyst comprising crushed nanostructures. However, Chiattello et al disclose a composite photocatalyst (ABSTRACT). Chiattello teaches that the composite photocatalyst comprises metal oxide, such as TiO2 (paragraph [0038]) and the photocatalyst material may comprises nanostructures (paragraphs [0040] & [0041]), wherein the composite photocatalyst are milled/crushed prior to use (paragraph [0045]). Chiattello further indicates that milling photocatalyst material to nano-sized crystalline can increase surface area for improving the ability of harvesting light, hence maximizing photocatalytic activity (paragraphs [0014] & [0046]). Therefore, it would be obvious for one having ordinary skill in the art to utilize the composite photocatalyst having milled/crushed nanoparticles and nanorods as suggested by Chiattello in order to improve photocatalytic activity within the device of Day with reasonable expectation of success.
Chiattello further teaches that the photocatalyst composition may comprise any suitable amount of composite photocatalyst (paragraph [0057]). Since the amount of the nanoparticles and nanorods in the composite affect photocatalytic activity, one having ordinary skill in the art would have realized to optimize the amount of nanoparticles and the nanorods in order to achieve desired photocatalytic activity within the device of Day/Chiattello. 
Regarding claim 12, Chiattello teaches that the photocatalyst may comprises nanoparticles in sphere (paragraph [0040]).
Regarding claim 13, Chiattello teaches TiO2 nanoparticles and nanorods (paragraph [0038]).
Regarding claim 14, Day teaches that it is desirable to minimize particle size (paragraph [0004]) while Chiattello teaches to mill photocatalytic material to nano-sized crystalline in order to increase surface area for improve efficiency of harvesting light (paragraph [0046]). Since the particle size of the nanoparticles and nanorods in the composite affect photocatalytic activity, one having ordinary skill in the art would have realized to optimize the particle size of nanoparticles and the nanorods in order to achieve desired photocatalytic activity within the device of Day/Chiattello.
Regarding claim 15, Day teaches that it is desirable to minimize particle size (paragraph [0004]) while Chiattello teaches to mill photocatalytic material to nano-sized crystalline in order to increase surface area for improve efficiency of harvesting light (paragraph [0046]). Since the particle size of the nanoparticles and nanorods in the composite affect photocatalytic activity, one having ordinary skill in the art would have realized to optimize the particle size of nanoparticles and the nanorods in order to achieve desired photocatalytic activity within the device of Day/Chiattello.
Regarding claim 16, it should be noted that wavelength is not a structural limitation, hence not further limiting the apparatus claim.
Regarding claim 17, it should be noted that wavelength is not a structural limitation, hence not further limiting the apparatus claim.
Regarding claim 18, Day teaches a housing having a cavity, an area for attaching a photocatalytic element, an inlet, an outlet, and a flow path therebetween (Figure 1, paragraphs [0057], [0087] & [0111]).
Regarding claim 19, Day teaches that the tubular housing comprises an inlet at the top and an outlet at the base (Figure 1, paragraphs [0057] & [0087] & [0119]).
Regarding claim 20, Day teaches a fan for moving air within the housing (i.e. a flow control mechanism, Figure 1, paragraph [0087]).
Conclusion
This is a substitute of applicant's earlier Application No. 16/161600.  Claims 11-20 are exactly the same as claims 11-20 rejected in the office action mailed 7 February 2019.  Thus, all claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774